Citation Nr: 0526190	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1970 in the United States Marine Corps.  The veteran 
served one year and ten months in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

The veteran filed his original claim for PTSD in December 
1991.  A rating decision dated March 1992 granted the 
veteran's claim and assigned a 10 percent disability 
evaluation.  A rating decision dated November 1997 increased 
the veteran's disability evaluation from 10 percent to 30 
percent.

The veteran filed this claim for an increased rating for his 
service-connected PTSD in May 2002.  The Indianapolis RO 
denied the veteran's claim in September 2002 and continued 
his rating as 30 percent disabling.  The veteran filed a 
notice of disagreement in February 2003 and timely perfected 
his appeal in April 2004.

Later in April 2004, the veteran requested a video conference 
hearing with the Board.  The veteran was notified of his 
August 18, 2004 video hearing date at the Indianapolis RO.  
He failed to appear for this hearing.


FINDINGS OF FACT

1.  The veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although the veteran is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

2.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The requirements for an initial rating greater than 30 
percent for the veteran's service-connected PTSD have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In May 2004, the RO issued a letter to 
the veteran that informed him of the elements necessary to 
substantiate his claim.  Specifically, the letter informed 
the veteran that to establish entitlement to an increased 
evaluation for his service-connected PTSD, the evidence 
needed to show that his condition had gotten worse.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 
letter informed the veteran that VA was responsible for 
obtaining records from any Federal agency.  This was to 
include medical records from the military, from VA hospitals 
(including private treatment facilities where VA authorized 
treatment) or from the Social Security Administration (SSA).  
The letter also informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  This was to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2004 letter requested the veteran complete, 
sign and return the VA Forms 21-4142 for any private doctors 
who had treated him for his PTSD and the names and locations 
of any VA or military facility where he received medical care 
and the approximate dates of the care.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  The RO's June 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the April 2004 Statement of 
the Case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

In November 1997, the veteran's disability rating was 
increased from 10 percent to 30 percent disabling.  The 
evidence of record following that rating decision is as 
follows.

The veteran participated in a VA PTSD examination in June 
2002.  The examiner noted that the claims folder was reviewed 
along with the compensation and pension examinations from 
pervious dates.  It was noted that the veteran had not sought 
any psychiatric inpatient hospitalization for any of his 
symptoms since his October 1997 examination.  The veteran 
denied any outpatient psychiatric care for any symptoms of a 
psychiatric nature since the last VA examination.

The veteran was employed and had been so for the prior three 
years where he did manual labor.  He indicated that he drank 
on the job and had not been "caught" by supervisors or co-
workers.  The veteran bathed daily, shaved every other day 
and changed his clothes daily.  He indicated that he drove an 
automobile and did not need assistance.  He stated that he 
had no social or interpersonal relationships with others.  He 
indicated that his only friend had recently died of cancer.  
He also stated he had no recreation or leisure pursuits other 
than drinking.

Upon mental status examination, the veteran's appearance was 
neat and clean with a mild smell of alcohol on his breath.  
Eye contact was poor throughout the entire interview; speech 
was spontaneous, relevant, coherent and goal-directed.  There 
was no pressure or retardation to speech.  Volume was within 
normal limits.  Content revealed no evidence of delusions or 
hallucinations or other forms of psychosis.  Mood appeared to 
be within normal limits with no signs of depression or 
agitation.  He denied any suicidal or assaultive ideation.  
The veteran was oriented to person, time and place.  Affect 
was within normal limits and attention and concentration were 
mildly impaired with difficulty performing serial 7s.  
Insight was limited, particularly concerning alcohol as a 
factor in his mal-adjustment.  His judgment was intact.

There was no impairment of thought processes or communication 
nor were there any delusions, hallucinations or their 
persistence.  The veteran did not demonstrate obsessive or 
ritualistic behavior which interfered with routine 
activities.  There was no evidence of panic attacks or 
depression.  Anxiety was noted, but associated with his PTSD 
diagnosis.  The veteran denied any difficulty with 
controlling his impulses.  He indicated that he had trouble 
falling asleep.  No major mood disorder was present.  The 
examiner noted that the veteran had a significant alcohol 
abuse problem.  He did not seem to meet the criteria for 
alcohol dependence.  The veteran contended that his was due 
to PTSD and the use of alcohol was for self-medication to 
deal with those symptoms.  There was no evidence of an 
antisocial personality disorder and borderline personality 
disorder.  The veteran denied any problems during high school 
years and although he did have two Article 15 proceedings due 
to drinking, this was not due to antisocial types of behavior 
in the service.

With regard to the assessment of PTSD, the veteran attributed 
drinking as a behavioral symptom and way of handling the PTSD 
symptoms.  The veteran contended that he was confused and 
unable to concentrate, unable to related to others and did 
not feel secure around anyone other than Vietnam veterans.  
The veteran did not specifically address disillusionment with 
others, but did make statements that would lead to the 
conclusion that he felt demoralized.  The veteran's 
nightmares occur nightly and social isolation was an ongoing 
daily process.  Sleep difficulty was noted to be daily as 
were problems with concentrating and hypervigilance.  The 
foreshortened future and social isolation and difficulty 
recalling important aspects of the trauma were a daily 
frequent behavior.

The veteran's multiaxial assessment was as follows:

	Axis I:		PTSD chronic; alcohol abuse continuous
	Axis II:	No diagnosis
	Axis III:	Arthritis, history of heart attacks, high 
blood pressure
	Axis IV:	Problems related to social environment
	Axis V:	Global Assessment of Functioning (GAF) was 54

The veteran's GAF score was due entirely to PTSD.  He did 
have an alcohol abuse diagnosis; however, it was not possible 
to separate the two diagnoses in terms of affect on separate 
GAF scores.

The examiner concluded that there had been very little change 
in impairment in functional status and quality of life.  It 
was likely that the veteran's alcohol abuse was as 
responsible for PTSD as his difficulty in vocational 
functioning and functioning at a current low level of skill 
at his job.  PTSD and alcohol were intertwined and it was not 
possible to make a definitive statement about which 
contributed more to impairment.

A psychological consult note from the VA Medical Center 
(VAMC) in Marion, Indiana, dated December 2003, indicated 
that the veteran had been admitted with intoxication and 
suicidal ideation.  He was placed in detoxification and on 
suicide watch.  A noted dated the following day indicated 
that the veteran was depressed due to a fight with his wife 
and a recently discovered left upper lobe lung lesion.  The 
veteran indicated that he was depressed with suicidal 
thoughts, but had no plan.  He also stated that he suffered 
from survivors' guilt from Vietnam.

The veteran later submitted to a VA PTSD examination in 
February 2004.  The examiner noted that the veteran's claims 
folder had been reviewed the day of the examination.  It was 
noted that the veteran had not been hospitalized primarily 
for psychiatric problems since his last rating examination in 
June 2002.  However, he had been hospitalized for alcohol 
dependence and alcohol detoxification in August 2003 for one 
week at the Marion, Indiana VAMC.  Medical records indicated 
that he acknowledged having a serious alcohol problem, in 
that when he started drinking he became depressed.  Dr. 
DeLoria, a psychiatrist at the Marion VAMC noted on August 
19, 2003 "no evidence of clinical depression" and diagnosed 
the veteran with alcohol intoxication and alcohol dependence.  
At that time, the VAMC staff and the veteran agreed upon 
substance abuse treatment.  However, the veteran cancelled 
this plan and stated that he needed to find work instead.  
The veteran was again admitted to the Marion VAMC in December 
2003 for approximately 8 days again for alcohol dependence, 
alcohol detoxification, marital conflict and suicidal 
thoughts.

The veteran complained of worry, alcohol dependence, 
disturbed sleep, nightmares of Vietnam three times per week, 
marital conflict, anger problems, and financial worries due 
to inability to find work.  He stated that his symptoms occur 
a few times per week, are mild in severity and have been 
present over the last year.  The veteran's depressive 
symptoms appeared to clear up quickly after his alcohol 
detoxification was completed.  He stated he was able and 
willing to work a full time job, if he could only find one.  
It was noted that the veteran's alcohol dependence appeared 
to be a primary source of any impairment capacity for 
adjustment since his last examination.

The veteran has been married to his present wife since 1988.  
The veteran stated that he has two brothers and two sisters 
and visited with them frequently.  He also saw his parents 
frequently.  The veteran belonged to the Veterans of Foreign 
Wars organization, which he attended once per week.  He also 
attended AMVETS.

Upon mental status examination, the veteran was noted to be 
able to independently care for his personal hygiene and other 
basic activities of daily living.  He maintained good eye 
contact and established appropriate rapport and displayed no 
inappropriate behaviors during the examination.  He was 
alert, fully oriented, with average memory and concentration.  
His speech was fluent of normal rate and well articulated.  
His speech patterns were logical, coherent and goal directed.  
He denied any psychotic symptoms such as hallucinations, 
delusions, and disorders of thought or communication.  His 
mood was free of emotional disturbance on the day of the 
examination, with no anxiety, anger or depression noted.  He 
denied any suicidal or homicidal thoughts; ideations, plans 
or intent and none were noted.  He stated that he had 
nightmares three times per week of Vietnam, but those were 
not independently observed while he was in the hospital.  He 
did not state that his sleep disturbance interfered with his 
daytime activity level.  He did not report any panic attacks 
or panic like symptoms.  No obsessive or ritualistic 
behaviors that might interfere with routine activities were 
reported.

The veteran's multiaxial assessment was as follows:

Axis I:	Alcohol dependency (primary); PTSD (mild); 
partner relation problems
	Axis II:	Deferred
	Axis III:	CAD; hypertension; acute myocardial 
infarction; COPD
	Axis IV:	Unemployment; financial problems
	Axis V:	GAF score was 65 (current)

The veteran's primary psychiatric diagnosis was seen to be 
his alcohol dependency.  His PTSD was seen to be mild, and 
not the primary source of a psychosocial dysfunction.  A 
separate GAF score for his PTSD was 68 and his GAF score for 
alcohol dependency was 66.
The examiner concluded that the veteran's primary disorders 
seem to be of alcohol dependency.  His PTSD was seen to be 
mild and not the primary source of his psychosocial 
dysfunction.  His psychiatric symptoms minimally met DSM-IV 
PTSD symptom criteria.  He did report significant negative 
changes in psychosocial functioning and quality of life in 
the last year.  However, the primary source of dysfunction 
was seen to be his severe alcohol dependency.  The veteran 
stated importantly that he was willing and able to work.  No 
pre-trauma risk factors or characteristics that might have 
rendered the veteran vulnerable to developing PTSD were 
noted.  Prognosis for the veteran was fair, given his severe 
history of alcohol dependence.  The veteran was competent for 
VA purposes, with regard to managing any financial benefits 
in his own best interest, so long as he remained sober.

Analysis

The March 1992 rating decision granted service connection for 
PTSD and assigned an initial disability rating of 10 percent.  
Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2004); 
see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In the present case, the veteran is expressing 
dissatisfaction with the rating decision issued in September 
2002, and not the initial rating.  Therefore, all of the 
evidence showing the present level of disability must be 
considered in evaluating the veteran's claim.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2004).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2004).

In this case, the veteran was granted service connection for 
PTSD, with an evaluation of 10 percent, in March 1992.  In 
November 1997, a rating decision increased the veteran's 
disability evaluation from 10 percent to 30 percent.  The 
veteran is currently assigned a 30 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

For the veteran to receive a 30 percent rating, the evidence 
must show that he has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
As will be described below, the evidence shows that the 
veteran suffers from occasional decrease in work efficiency, 
depressed mood, anxiety and chronic sleep impairment.  
Accordingly, his overall level of disability approximates the 
criteria for assignment of a 30 percent rating.


In June 2002, the VA examiner concluded that there had been 
very little change in impairment in functional status and 
quality of life since the October 1997 VA examination.  It 
was likely that the veteran's alcohol abuse was as 
responsible for PTSD as his difficulty in vocational 
functioning and functioning at a current low level of skill 
at his job.  There was no impairment of thought processes or 
communication nor were there any delusions, hallucinations or 
their persistence.  The veteran did not demonstrate obsessive 
or ritualistic behavior which interfered with routine 
activities.  There was no evidence of panic attacks or 
depression.  Anxiety was noted, but associated with his PTSD 
diagnosis.  The veteran denied any difficulty with 
controlling his impulses.  He indicated that he had trouble 
falling asleep.  No major mood disorder was present.  The 
examiner noted that the veteran had a significant alcohol 
abuse problem.  He did not seem to meet the criteria for 
alcohol dependence.  The veteran contended that his was due 
to PTSD and the use of alcohol was for self-medication to 
deal with those symptoms.  There was no evidence of an 
antisocial personality disorder and borderline personality 
disorder.  The veteran denied any problems during high school 
years and although he did have two Article 15 proceedings due 
to drinking, this was not due to antisocial types of behavior 
in the service.

In February 2004, the veteran complained of worry, alcohol 
dependence, disturbed sleep, nightmares of Vietnam three 
times per week, marital conflict, anger problems, and 
financial worries due to inability to find work.  He stated 
that his symptoms occurred a few times per week, were mild in 
severity and had been present over the last year.  The 
veteran's depressive symptoms appeared to clear up quickly 
after his alcohol detoxification was completed.  He stated he 
was able and willing to work a full time job, if he could 
only find one.  It was noted that the veteran's alcohol 
dependence appeared to be a primary source of any impairment 
capacity for adjustment since his June 2002 examination.

In order to receive the next higher rating of 50 percent, the 
evidence must show that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The February 2004 examination revealed that the veteran had 
no occupational and social impairment with reduced 
reliability.  The veteran stated that he was happy to work 
full time if a job was available.  He did not demonstrate 
flattened affect, but rather maintained good eye contact and 
established appropriate rapport and displayed no 
inappropriate behaviors.  His speech was fluent of normal 
rate and well articulated.  His speech patterns were logical, 
coherent and goal directed.  He denied panic attacks or 
panic-like symptoms.  With regard to impaired judgment and 
impaired abstract thinking, the veteran denied any psychotic 
symptoms such as hallucinations, delusions, and disorders of 
thought or communication.  His mood was free of disturbance 
and he was able to maintain social relationships.  In fact, 
the veteran stated that he visited his family frequently 
during the week and belonged to the Veterans of Foreign Wars 
and AMVETS organizations, where he went at least once per 
week.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran or his attorney 
is a physician.  Therefore, as lay persons, they are not 
competent to provide evidence that requires medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After a thorough review of the evidence of record, the Board 
concludes that an initial rating in excess of a 30 percent 
evaluation is not justified, based on the criteria in DC 
9411, and the provisions of 38 C.F.R. § 4.7 (2004). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating greater 
than 30 percent for PTSD.


ORDER


Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), in excess of 30 percent, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


